Case 3:17-cv-00601-MHL Document 88-3 Filed 03/29/19 Page 1 of 11 PageID# 1279




                       EXHIBIT TWO




                                     34
Case 3:17-cv-00601-MHL Document 88-3 Filed 03/29/19 Page 2 of 11 PageID# 1280



                                                                                                         Q    Create on Pgtrcon   Explore creasors   Si^up   Logn


                                                                                                              #
                                                                                                                                           LI¥C I
                                                                                                         # ^                              ojuuoir Ij
                             esswjMewii


                                                                                                          9




                      AjDavid Hawkihs''i|i£reating Reverse CSI Storyboards To Groun^
                      W :Truth''Crimes & Wrongful Deaths


                                  A.I MontsrOavid'ShOftack'HaMtans—otvantotofOioUo^iivo
                152               C<)iraKil»iti MachMia nndllie OiwclOimilwl Ftaclal PainilKusli—soete
                                   youl stvpon fof hn dowtoiiment o> Rovono CSI Stofytocids vMh pdot
                                   «rfW»lc ■or! y«<ln liwwl ♦irwiitolwic V» h#tri   n*o r\/t




 Hawkins proposes an endowment fund—^tentatively named the HGT Endowment Fund with
 himself, Jason Goodman and U.S. and U.K. Teachers pension funds—^be set up so that
 students everywhere can use proven EVL BAT CAVE technology to ground truth propaganda,
 fake news and/or media injects in Zulu time to help at-risk or injured communities prevent
 what is about to occur or obtain justice for victims of what has occurred and whether crimes or
 mass-casualty events involved the negligent, reckless, willful or fraudulent use of patented
 devices (Whatdunnit?).

 The custodians of those patents may then be held to account. .

 With Patreon funding for his work on the Reverse CSI storyboards, Hawkins can author pilot
 scripts and develop contextual videos with Jason Goodman for downloading at Reverse CSI
 Scripts and thereby promote an HGT endowment fund for the worldwide adoption of EVL
 technology where students everywhere can ground truth theories of crime and wrongful death
 propagated on The Teachers network with empirical evidence collected at actual crime scenes.

 'Evidence is neither lost nor gained in CSI but some evidence is always wasted—^it is the job
 of sharp eyed students and data collectors not rogue or doctrinaire teachers to keep that waste
 to a minimum'—^David Hawkins preparing to launch a global student-led ground-truthing
 network.

 Tt is a capital mistake to theorize before one has data. Insensibly one begins to twist facts to
 suit theories, instead of theories to suit facts.' Sherlock Holmes Quote - A Scandal in Bohemia'

 Here is what Jason Goodman said about David's efforts "David Hawkins' brilliantly uncanny
 approach to crime scene investigation utilizes deductive reasoning and focuses on unique
 technological signatures. By identifying patents that describe in detail the technical
 distinctions of any particular phenomenon, David is able to draw conclusion and solve
 mysteries like no other."




                                                                          35
Case 3:17-cv-00601-MHL Document 88-3 Filed 03/29/19 Page 3 of 11 PageID# 1281



                                                                                                     Create on Patreon   Expi




  Febl8at5l3Dm

  Teachers' Licence For CSi Scripts To Expose Serco Patent Racket,
  Sweigert EVL S.H.i.T. CAVE & Pentagon Wrongful Deaths?: David C.
  Hawkins Discovery CSI'^
                                                                                     David KawMns

                                                                     is aeating Reverse CSI Storyboards To Gr..
                                                                                       152 patrons



                                                                                  OocoriiG a patron



                                                                     TIER BENEFITS




 My plan is to help the Teachers develop a virtual reality theater facility to expose these secret
 societies where for example, students and faculty around the world could reverse engineer the
 Serco Group's apparent frauds on the Five Eyes countries' patent offices, the Simulation and
 Hacking Information Technology (S.H.I.T.) secretly embedded by Dave G.Sweigert into
 existing EVL CAVE environments and Entrust federal bridge networks, and the wrongful
 deaths on 9/11 ofthe late director ofthe current operations and plans branch ofthe Navy
 Command Center, Captain Gerald P. DeConto,and 124 of his colleagues who,according to
 video frames captured from outside the Pentagon, died in a Zulu-timed bombing attack at Sep
 12.2001 17:37:19,



             Internet URL: https://www.patreon.com/posts/teachers-licence-24789813




                                                    36
Case 3:17-cv-00601-MHL Document 88-3 Filed 03/29/19 Page 4 of 11 PageID# 1282




   Feb 25 al 6 02am

   Epstein Clinton Teachers Trap—GCHQ Spy In Bag In Flat—Serco EVL
   Sweigert Hack: Hawkins Discovery CSI'™

                                                                                    David Hawkins

                                                                     Is aeating Reverse CSI Storyboards To 6r..
                                                                                      152 patrons




                                                                                 'Oocomo 0 patron



                                                                     TER BENEFITS




                                                                                         U




 My research indicates that Sweigert(email Spoliation-notice@maiIbox.com!)left a
 backdoor in Northwestern University's EVL IT Partnerships which conceals a cat-bond fraud
 on the Teachers pension funds with the same day demolitions ofthe Twin Towers on 9/11 and
 the spoliation ofevidence ofEVL links to Singapore(a Serco shareholder and major investor
 in Standard Chartered Bank on the 10th floor of WTC7 with the Secret Service!), State of
 Illinois. Chicago. China, Russia, Motorola, Nortel and the BBC.

 With a Reverse CSI Scripts licence agreement, the "Teachers" could use A.I. deductive logic
 and in-house EVL virtual reality theatre to protect their funds and, more importantly, truth test
 the alibis ofthe Elite Teachers on 9/11 and possible hacks by Dave G.Sweigert who
 appears to have allowed a BBC-scripted simulated continuity-of-govemment exercise to
 be switched to a live-fire attack over the federal bridge so Bill Clinton's BBC(?)
 scriptwriters in Australia could attribute the 9/11 attacks to bin Laden groups.



                  Internet URL: https://www.patreon.coni/posts/epstein-clinton-24939282




                                                   37
Case 3:17-cv-00601-MHL Document 88-3 Filed 03/29/19 Page 5 of 11 PageID# 1283




                                                                                                                      Q          Create on Patreon   Expio


  Feb 25 at 4 45oiti

  Serco Banks On Bit Spread Teachers—Sweigeit's Backdoor EVL Zulu
  Snuff—BBC's ITT Underground Bombs: Hawkins Discovery CSI™

                                                                                                                 David Hawkins

                         Terror Drills That Turned Live                                          ts aeating Reverse CSi Storytxjaids To Gr..
                                                                                                                   152 patrons
       For a successful cover-up you must control the evidence


                  ■ ■'■v.     1   U                         '"I
                                                                   p|?l||||||i|                                Decoinn n patron



                                                                                                 -nER BENEFITS

                            bii                                                         -SEji



          life
      m            :
                       m.
        On tho morning or             On tire morning of           On the day of the Oslo        RECENT POSTS

     9/11 terror drills too-<     7/7 '.error drills took         attacks, terror rJril's took
    place sinnilating pianos place siiriijlatiriij attacks         place si.miiiulating the
       crashing into V/TC    on the underground and               ecact attacks thtrt were
       and the Pontogoi         main line staiioiis                  to transpire for real




 As the founder of Reverse CSI Scripts Ltd. and inventor of the deductive computing machine.
 I invite the University of Illinois Board of Trustees and representatives of Serco shareholders,
 including the Teachers CTIAA) and the University Superannuation Scheme pension funds, who
 met on the 47th floor of NYC WTC 1 (North Tower) on 9/11, to endow post-secondary
 institutes with EVL BAT CAVE systems to serve as ground stations so students can truth test
 the media plays and fake news injected by elite (?) groups of Teachers through patented high
 speed bit-spread backdoors apparently left by Dave Sweigert in the EVL IT networks
 which allegedly allowed BBC scriptwriters access to the ITT/STC technologies needed to
 stage the first live broadcast mass snufffdm in human history in Zulu time on 9/11 and
 synchronize an exercise with the times and place of actual explosions of the London
 Underground bombs on 7/7/2005.

 My research indicates that Sweigert may unwittingly have left a hackdoor in
 Northwestern Universitv's EVL IT Partnerships which conceals a cat-bond fraud on the
 Teachers pension funds with the same day demolitions of the Twin Towers on 9/11 and
 allowed the spoliation of evidence which might link Singapore—Serco shareholder and major
 investor in Standard Chartered Bank on the 10th floor of WTC7 with the Secret Service—^the
 State of Illinois. Chicago. China, Russia, Motorola, Nortel and the BBC.



                       Internet URL: https://www.patreon.com/posts/serco-banks-on-24947806




                                                                                 38
Case 3:17-cv-00601-MHL Document 88-3 Filed 03/29/19 Page 6 of 11 PageID# 1284




                                                                                        CX         Create on Patreon   E




  Serco Teachers' Hot Spot Cat Bond Fraud—Sweigert EVL Secret
  Service Hack—Ground Truth Building 7: Hawkins Discovery CSI™

                                            wigg
                                                                                   David Hawkins
    WORLD TRADE CENTER 7                                           is creating Reverse CSI Storyboards To Gr..
          TUB SOLOMON BROTIIBIIS BUODING
                                                                                     152 patrons
              TENANTS INCLUDED:
       CENTRAL INTELUGENCE AGENCY
           DEPARTMENT OF DEFENSE
         INTERNAL REVENUE SERVICB
                                                                                 BoGoino apatfbn
                SECRET SERVICE
      RUDY GIULIANI'S EMERGENCY BUNKER
                                                                    HER BENEFITS
     SECURITY AND EXCHANGE COMMISSION
     WERE USING rr TO STORE 3TO4^FILES
            RELATED TO NUMEROUS
         WAi I «TDPI7T nsivp«Tfr:AXfni>j«




 My research indicates that the hot-spot demolitions of WTC7(no plane!) are the same as WTC
 1 & 2 but the destruction ofthe U.S. SS files in WTC7(N.B. Sweigert's email is Spoliation-
 notice@mailbox.com!)suggests that Sweigert may have helped rogue Teachers conceal
 9/11 co-conspirators in Northwestern University's EVL IT Partnerships to include Singapore
 (Serco's Standard Chartered Bank shareholder on same floor as the Secret Service!), State of
 Illinois. Chicago. China, Russia, Motorola, Nortel and BBC.

 With a Reverse CSI Scripts licence agreement, the "Teachers" could use A.I. deductive logic
 and in-house EVL virtual reality theatre to protect their funds and, more importantly, truth test
 the alibis ofthe Rogue Teachers on 9/11 and possible hacks by Dave G.Sweigert who
 appears to have allowed a BBC-scripted simulated continuity-of-govemment exercise to be
 switched to a live-fire attack over the federal bridge so Bill Clinton's BBC(?)scriptwriters in
 Australia could attribute the 9/11 attacks to bin Laden groups.




             Internet URL: https://www.patreon.com/posts/serco-teachers-7-24926784




                                                   39
Case 3:17-cv-00601-MHL Document 88-3 Filed 03/29/19 Page 7 of 11 PageID# 1285



                                                                                                   oiecttc mi rdiieuti   ca^




   Febi6atl133om

   Challenging Sweigert's Bridge of EVL S.HJ.T.—Pentagon Zulu
   Bombs—DeConto Wrongful Death: David C. Hawkins Discovery CSI'^

                                                                                   David Hawkins

                                                                    is creating Reverse CSI Storytx}anls To Gr..
                                                                                     152 patrons




                                CP. 12.2001, irtarno                              BoGoitio a patron



                                                                    HER BENEFITS




 I am challenging David G.Sweigert,a former consultant hired and fired bv the U.S. Army
 Simulation. Training and Instrumentation Command(STRJC0M1 in Orlando. Florida, and
 author of Ethical Hacker's Field Operations Guide: Learning the Art ofPenetration Testing, to
 help myself and Jason Goodman and our Patreon sponsors to develop a proof-of-concept
 virtual-reality show to test for the possible negligent, reckless, wilful or fi^audulent use of
 patented devices associated with Simulation and Hacking Information Technology(S.H.LT.)
 on the U. ofIllinois Chicago's EVL facility, the Institute for Creative Technologies nCTI at
 the University of Southern California, and the Entrust federal bridge which appears to have
 caused the wrongful deaths of nearly 3,000 of Sweigert's countrymen on 9/11.



             Internet URL: httDs://www.patreon.com/posts/challenging-of-s-24754028




                                                       40
Case 3:17-cv-00601-MHL Document 88-3 Filed 03/29/19 Page 8 of 11 PageID# 1286



                                                                                                       Create on Patreon   Expi




  Mar 7 31 4 OSom

  Bin Laden's Lockheed Spread-Bit Patent-^.l. Serco's Con Air Cat
  Bond Pilots—^Torture Teachers' EVL Bridge: Hawkins Discovery CSI™

                                                                                       David Hawkins
   I'm Barack Hussein Obama Junior
                                                                        is creating Reverse CSI Storyboards To 6r..
                                                                                         152 patrons




                                                                                      Hocoiiie a patioii
   and these 2 killers are my friends


                                                                        HER BENEFITS
             8BADS CONCEPT PROPOSAL
                    AklALOAMVIROOOl


      SCENARIO: COUNTER TERRORISM
               1-2 JUN 2001



              "           i       i'
               K:..^ ■           i                                      RECENT POSTS




      Combined (Joint)Training for Unconventional TItroat




 The research indicates that Sweigert may have left a backdoor in to conceal a cat-bond
 fraud on the Teaehers' funds and bit-spreading evidenee linking 9/11 to Singapore—Sereo
 shareholder investor in Standard Chartered Bank on 10th floor of WTC7 with U.S. Secret
 Service—State of Illinois. Chicago. China, Russia(New Rodina?), Motorola, Nortel and the
 BBC.




                     Internet URL: https://www.patreon.coni/posts/bin-ladens-bit-i-25206581




                                                            41
Case 3:17-cv-00601-MHL Document 88-3 Filed 03/29/19 Page 9 of 11 PageID# 1287




PATREON                                                                  Create on Patreon    Explore creators   Sign up   I




     Fen 11 at 8 44001

     Bartels North Tower Death—EVL Hacker Sweigert—Baker Mackenzie's
     Global(Al Patent) Custodians: 7/2019 Discovery CSI™ with David
     Hawkins

                                                                                         David Hawkins

                                                                         is aeating Reverse CSI Storybcaids To Gr...
                                                                                             151 patrons




                                                                                         Ogcoiik! a jviiion.



                                                                         HER BENEFITS




          ....   -


                                                                                                U




 David Hawkins is offering his Week 7/2019 Discovery CSI™ service on Jason Goodman's
 Crowd Source the Truth Show as a court of public opinion to expose the''Whatdunnit?"
 death of Carlton Bartels in the North Tower(WTCl)ofthe World Trade Center in New York
 on 9/11 when an apparent hack by David G.Sweigert into the EVL BAT CAVE simulator
 at the University ofIllinois in Chicago allowed agents of Serco Group Pic. Shareholders—
 including members ofthe Association of Global Custodians served by Baker McKenzie
 (Verein)as Secretariat and Counsel—^to access(keys)to A.I.-selected patented devices whose
 custodians may be held liable for the wrongful deaths of Bartels and 657 of his Cantor
 Fitzgerald colleagues who died sometime between 8:46:46 a.m., six seconds after the North
 Tower was struck on 9/11, when a Goldman Sachs C02(?)trading system went offline
 because it was unable to connect with the server, and sometime before demolition signals,
 apparently transmitted via bit-spreading fiber-optic token rings to or from the EVL BAT
 CAVE in Chicago, collapsed the North Tower at 10:28 a.m.

 Using his Malipod™ (ref) virtual patent-profiling machine, Hawkins has reverse engineered
 the 9/11 crime-site footprints of Serco agents with the Global(A.I. Patent) Custodians,the
 Teachers Insurance and Annuity Association of America(TIAA)and the U.K.'s Universities
 Superannuation Scheme, who, apparently used an ethical(?)hack ofthe EVL BAT CAVE by
 David G.Sweigert,former consultant to U.S. Army Simulation, Training and Instrumentation
 Command(STRICOM)in Orlando, Florida, for "Con Air Serco's Catalogue Killing*" of
 Bartels and his Cantor Fitzgerald colleagues on 9/11.


                     Internet URL: https://www.patreon.com/posts/bartels-north-ai-24631714




                                                      42
Case 3:17-cv-00601-MHL Document 88-3 Filed 03/29/19 Page 10 of 11 PageID# 1288




 FeD 3 at 10 02Dm

 Serco's Al Paedophile Catalogues—PENREN's Sweigert
 Simulation—Obama's EVL BAT CAVE Bombs: 6/2019 Discovery CSI™
 with David Hawkins

                                                                                                                     David Hawkins

                                                                                                     is aeating Reverse OS! Storyboards To Gr.
                                                                                                                       151 patrons




                                                                                                                  Oecome a patron



                                                                                                     TIER BENEFITS




            \
                                                                                                     RECENTPOSTS

 Februaiy 3,2019

 DavkJ Hawkins is offering his Week 6/2019 Discoveiy CSI™ service on Jason Goodman's Crowd
        flw\ TrirtK     oc*     /\f ruiKli^              tK/x            r%f Q/\rrv\ Orr%iif\ DI/»




 Using his Malipod''''*^ (ref) virtual patent-profiling machine, Hawkins has reverse engineered
 the 9/11 crime site footprints of Serco shareholders including leaders ofthe Teachers
 Insurance and Annuity Association of America(TIAA)and the U.K.'s Universities
 Superannuation Scheme who, apparently aided by David G.Sweigert,former consultant to
 U.S. Army Simulation, Training and Instrumentation Command(STRICOM)in Orlando,
 Florida, helped the pedophile associates of then-Illinois Senator Barack Hussein Obama
 (a.k.a. Barry Soetoro)to participate in the torture killing of JonBenet Ramsey on Christmas
 Day 1996 and stage a simulated Bin Laden war-game "Global Guardian 10-12 September
 2001" to conceal a DOJ Pride conspiracy to overthrow the government ofthe United States by
  force.




                    Internet URL: https://www.patreon.com/posts/sercos-ai-obamas-24442554




                                                                      43
Case 3:17-cv-00601-MHL Document 88-3 Filed 03/29/19 Page 11 of 11 PageID# 1289



 PATREON                                                          Create on Patreon   Explore creators    Sign up    Log in




   Mar 26 at 6:20Dm

  EVL Teachers Split Dando,Spy In Bag—Sweigert's Pig Farm Hacks
  On CAI Bridge Of Vets— Serco's Con Air Towers Spot Fix Boeing
   MAX 8 Crash: With David Hawkins Discovery CSI
     SAVILE WAS SUPPLYING CHILDREN TO THE ESTABLISHMENT                                  David Hawkins
    JILL DANDO FOUND OUT, TOLD BBC BOSSES AND POLICE
                                                                           is creating Reverse CSI Storylmards To.
                                                                                            150 patrons




                                                                                        Become a patron



                                                                           TIER BENEFITS




     THEN ENDED UP WITH A BULLET IN HER HEAD
            JUSTICE FOR JILL OUT NOW



  My Reverse CSI storyboard analysis suggests that special Investors in the CAI Private Equity Group.
  Inciuding David Johnston,former Governor General of Canada and the only non-American citizen to
 chair the Harvard Board of Overseers, hired Maxar Technologies and David "Ethical HackeK^ Sweieert
 to develop the split-tunnel devices for Piggv Palace Good Times Societv in Port Coauitiam BC and
 Starnet Communications In Vancouver BC which allegedly allowed EVL Teachers' White List friends to
 establish a Con Air oig-farm snuff film, child porn. blackmail and dead-pool gaming operation outside
 the law.


 3.To deploy Sweigert's social engineers and hackers to scrub or filter content from Internet sites
 where ''Filtering may also include enforcement ofcompany policies regarding which internet sites ore
 "off-limits", such as sitesfocused on violence or other objectionable moterioi."

 The storyboards suggest that Serco agents, EVL A!Teachers and Sweigert's army of social engineers
 used devices covered by prisoner tracking, bit-spreading and revocation patents to break the chain of
 custody of evidence in WTC7 on 9/11...




                  Internet URL: https://www.patreon.coni/posts/evl-teachers-spy-25646215




                                                          44
